DETAILED ACTION
This Action is in response to Applicant’s response filed on 09/21/2022.  Claims 1-10 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
Applicant's arguments filed on 09/21/2022 have been fully considered but they are not persuasive. 
In the present application, applicant argues: Sharma-Nanbu combination fails to disclose “smoothing the medical image by calculating one of an average pixel value and a median pixel value of each of an object pixel and an adjacent pixel group, and substituting the pixel value of the object pixel with the calculated average value or the calculated median value, wherein the object pixel and the adjacent pixel group include vector values,” (Remark Page 2).
Examiner respectfully disagrees. Applicant recite the amendments to make an argument that Sharma-Nanbu combination fails to discloses “calculating one of an average pixel value and a median pixel value using non-weighted vectors.” (Remark Page 2). However, the claim languages  of claims 1 and 10 discloses : “… wherein the smoothed image is formed by at least one of:  calculating one of an average pixel value and a median pixel value [read as (a)]… using a noise reducing method [read as (b)]  …. acquiring smoothed projection data by smoothing projection data [read as (c)]….”.Therefore, the reference only need to teach one of the limitations of  (a), (b) and (c).  Regardless, the Examiner has shown that the Nanbu reference teaches all of the features of  (a), (b) and (c) as in previous rejection. 
Nanbu references (U.S. 20040066978 A1) discloses the coherent filter can be applied by utilizing quite the same method as in the section (V Case 3 of Applying Present invention to X-ray CT radiography; To reduce Noises of Plurality of sorts of images), with the result that a plurality of sorts of images with random noises reduced are obtained.(read as “ using a noise reducing method by a successive approximation method or by utilizing artificial intelligence.”) (Paragraph 160).
Furthermore, Nanbu discloses to successively acquire projection data, and reconstruction processes are successively performed on the basis of the projection data (read as “acquiring smoothed projection data”) (Paragraph 70). Also, Nanbu discloses the processing of applying the coherent filter may well be executed in real time in the foregoing flow of the continuous scan, continuous projection data acquisition, continuous reconstruction and continuous display (read as “ by smoothing projection data that is used in formation of the medical image and subjecting the smoothed projection data to reconstruction processing”). It shows that “applying the coherent filter” is interpreted as smoothed. (Paragraph 110).

It has been shown that this feature as “smoothed image” is taught in the Nanbu reference. If the Applicant intends to differentiate between the Nanbu reference and the present application, then such differences should be made explicit in the claims. As a result, the argued features are written such that they read upon the cited references; therefore, the previous rejection still applies.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim amendments “wherein the object pixel and the adjacent pixel group include vector values” made to independent claims 1 and 10 cannot be found in the specification.  Since claims 2-9 depend on claim 1, these claims are also rejected under 35 USC 112(a).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (U.S. 9,846,937 B1), hereinafter referred to as “Sharma”, in view of Nanbu (U.S. 20040066978 A1),
Regarding claim 1 and 10,  Sharma discloses a medical image processing apparatus reducing noise of a medical image acquired, (Fig.1 and Col 6 – line 30-38: “methods for signal manipulation, applicable generally to any signal, but more specifically described here for medical and non-medical images, that allow one to extract information about correlation of intensity amongst a group of individual picture elements. and then using this information in itself or to manipulate the original image to minimize the effect of noise that can mask the differences between parts of the image that represent different structures.” )
 the medical image processing apparatus comprising:
 a smoothing unit (Fig.1, steps 110 and 120) forming a smoothed image of the medical image; (Fig.1 and Col 5 – line 24-26: “processing an image 100 having a plurality of pixels using a predefined intensity threshold 102, a predefined correlative pixel group 104 having a size and a shape, and a predefined correlative threshold 106. a pixel is selected 110, one set of pixels is identified relative to the selected pixel using the correlative pixel group 120.”)
a route forming unit (Fig.1, steps 130 and 140) forming a route that is a first pixel group having coordinates positioned continuously in the smoothed image and fulfills a route condition; (Fig.1 and Col 5 – line 26-34: “a number of pixels in the selected pixel's correlative pixel group that satisfy the intensity threshold is determined 130, and a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image resulting in a set of assigned values corresponding to the respective pixels (i.e., a binary array) 150.”) and 
a unit (Fig.1, steps 160 and 170)  configured to  extract a second pixel group from the medical image corresponding to the coordinates of the first pixel group by calculating a representative pixel value of the coordinates (Fig.1 and Col 5 – line 34-43: “The image is divided into segments, each one of which has its own set of pixels 160, and a density is determined for the assigned values corresponding with the pixels in each of the segments 170. Finally, intensities are set for the segments based on the assigned values' density 180, and the intensities of the segments create a new image. The new image is then added to, subtracted from, or otherwise combined with the original image to modify the original image based on correlative properties of individual pixels within the original image 190. ”
the medical image based on the extracted second pixel group by substituting a pixel value in the medical image with the representative pixel value. (Fig.1 and Col 5 – line 40-43: “The new image is then added to, subtracted from, or otherwise combined with the original image to modify the original image based on correlative properties of individual pixels within the original image 190. ”)
 	However, Sharma does not disclose wherein the smoothed image is formed by at least one of. 
smoothing the medical image by calculating one of an average pixel value and a median pixel value of each of an object pixel and an adjacent pixel group, and substituting the pixel value of the object pixel with the calculated average value or the calculated median value, wherein the object pixel and the adjacent pixel group include vector values,
using a noise reducing method by a successive approximation method or by utilizing artificial intelligence, and 
acquiring smoothed projection data by smoothing projection data that is used in formation of the medical image and subjecting the smoothed projection data to reconstruction processing;
noise reducing unit and reducing noise of the image.
Nanbu discloses wherein the smoothed image is formed by at least one of:
using a noise reducing method by a successive approximation method  (Paragraph 8: “especially a technique which reduces random noises contained in an image is an indispensable one for more clearly reproducing an object subjected to imaging, reconstruction or the like.”) or by utilizing artificial intelligence, and 
acquiring smoothed projection data (Paragraph 70: “to successively acquire projection data, and reconstruction processes are successively performed on the basis of the projection data so as to obtain a series of images in time series. ”) by smoothing projection data that is used in formation of the medical image and subjecting the smoothed projection data to reconstruction processing; (Paragraph 110: “the processing of applying the coherent filter may well be executed in real time in the foregoing flow of the continuous scan, continuous projection data acquisition, continuous reconstruction and continuous display (hereinbelow, such processing shall be called "real-time coherent filtering").”
noise reducing unit (Fig.3, image processing unit ; Paragraph 107: “an image processing unit 110 which is configured of a variance estimation portion 111, a weight calculation portion 112 and a pixel value calculation portion 113 as shown in FIG. 3.”) ; Fig.6a-b)   and reducing noise of the image. (Paragraph 22: “ the new pixel values are constructed over, for example, the whole area of the image, thereby to reduce the noises of the image or to perform pattern recognition in the image.”)
Therefore, it would have been to one of ordinary skill in the art before the effective filling date to incorporate “Image Processing Method And Image Processing Apparatus” of Nanbu into “the method for medical image analysis and manipulation” of Sharma in order to improving a pattern recognition as well as reduce noise in the image and excellent effects in such constituents of the image processing technology. 

Regarding claim 2, Sharma, as modified by Nanbu disclose the claimed invention. Sharma further discloses the route forming unit sets the route condition according to smoothing strength in the smoothing unit. (Fig.1 and Col 5 – line 26-31: “a number of pixels in the selected pixel's correlative pixel group that satisfy the intensity threshold is determined 130, and a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140”).
Regarding claim 3, Sharma, as modified by Nanbu disclose the claimed invention. Sharma further discloses the route condition is an upper limit value of a difference between a pixel value of an originating pixel (Fig.1 – first set of pixels)  and a pixel value of a watched pixel (Fig.1 – Second set of pixels) of the route, and the route forming unit sets the upper limit value to be smaller as the smoothing strength is larger. (Fig.1 and Col 5 – line 29-35: “a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image resulting in a set of assigned values corresponding to the respective pixels (i.e., a binary array) 150. The image is divided into segments, each one of which has its own set of pixels 160.”, it shows that when pixel number satisfies the correlative threshold that is considered as an upper limit value.)
Regarding claim 4, Sharma, as modified by Nanbu disclose the claimed invention. Sharma further discloses the route condition (Fig.1, steps 140) is an upper limit value of the number of continuous pixels of the route, (Fig.1 and Col 5 – line 29-32: “a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image.”) and the route forming unit sets the upper limit value to be smaller as the smoothing strength is larger. (Fig.1 and Col 5 – line 26-35: “a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image resulting in a set of assigned values corresponding to the respective pixels (i.e., a binary array) 150. The image is divided into segments, each one of which has its own set of pixels 160.”, it shows that when pixel number satisfies the correlative threshold that is considered as an upper limit value.)

Regarding claim 5, Sharma, as modified by Nanbu disclose the claimed invention. Nanbu further discloses the claimed when the kind of noise reduced by the noise 15reducing unit (Fig.3, image processing unit) is granular noise, the smoothing unit forms the smoothed image by smoothing the medical image, and when the kind of noise reduced by the noise reducing unit (Fig.3, image processing unit )is linear noise, the smoothing unit forms the smoothed image by acquiring smoothed projection data by 20smoothing projection data that is used in formation of the medical image and subjecting the smoothed projection data to reconstruction processing. (Paragraph 110: “the processing of applying the coherent filter may well be executed in real time in the foregoing flow of the continuous scan, continuous projection data acquisition, continuous reconstruction and continuous display (hereinbelow, such processing shall be called "real-time coherent filtering").” Paragraph 183: “a smoothing effect is feeble even by weighted averaging, so that the noise suppression effect based on the coherent filter as computed by, for example, Equation (4) is scanty.”)

Regarding claim 6, Sharma, as modified by Nanbu disclose the claimed invention. Sharma further discloses the route forming unit forms  the first pixel group from an originating pixel to a newest watched pixel as the by repeating setting a pixel (Fig.1 and Col 5 – line 29-34: “a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image resulting in a set of assigned values corresponding to the respective pixels (i.e., a binary array) 150.) where a difference from a pixel value of a watched pixel is minimum from a third pixel group adjacent to the watched pixel as a new watched pixel until the route condition is no longer fulfilled after the originating pixel selected from the smoothed image is set as the watched pixel. (Fig.1 and Col 5 – line 34-40: “ The image is divided into segments, each one of which has its own set of pixels 160, and a density is determined for the assigned values corresponding with the pixels in each of the segments 170. Finally, intensities are set for the segments based on the assigned values' density 180, and the intensities of the segments create a new image.”, interpreted as each one of segments is considered as a newest watched pixels  from the first set of pixels, such that there is a different between 1st and 2nd set of pixels)
Regarding claim 7, Sharma, as modified by Nanbu disclose the claimed invention. Sharma further discloses the route forming unit selects all pixels in the smoothed image as the originating pixels, and forms the route with respect to each of the originating pixels. (Fig.1 and Col 5 – line 21-34: “processing an image 100 having a plurality of pixels using a predefined intensity threshold 102, a predefined correlative pixel group 104 having a size and a shape, and a predefined correlative threshold 106. a pixel is selected 110, one set of pixels is identified relative to the selected pixel using the correlative pixel group 120 … a value is assigned to the selected pixel based on whether the determined pixel number satisfies the correlative threshold (1) or not (0) 140, and this process is repeated for each one of the pixels in the image resulting in a set of assigned values corresponding to the respective pixels (i.e., a binary array) 150.”)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (U.S. 9,846,937 B1), hereinafter referred to as “Sharma”, in view of Nanbu (U.S. 20040066978 A1), in further view of B,Gindele (U.S. 6731806 B1)

Regarding claim 8, Sharma, as modified by Nanbu, disclose the noise reducing unit calculates (Nanbu: Fig.3, image processing unit) a representative value of the pixel value of the extracted pixel group, ( Sharma: Fig.1 and Col 5 – line 34-40: “The image is divided into segments, each one of which has its own set of pixels 160, and a density is determined for the assigned values corresponding with the pixels in each of the segments 170. Finally, intensities are set for the segments based on the assigned values' density 180, and the intensities of the segments create a new image.”, it show the step 160-170  determine the pixel value from the second set of pixels.) except  substitutes a pixel value of a pixel corresponding to an originating pixel of the route in the 20medical image by the representative value. 
Gindele discloses substitutes a pixel value of a pixel corresponding to an originating pixel of the route in the medical image by the representative value. (Col 5, line 62-65: “The neighborhood region of cleaning pixels is input to the noise cleaning calculator 40 which uses some or all of the neighborhood region of cleaning pixels to calculate a noise cleaned pixel value. The noise cleaned pixel value replaces the original value of the pixel of interest providing a pixel value with less inherent noise”, interpreted as the noise cleaning calculator 40 is considered as a noise reducing unit that can extract a pixel value corresponding to the path from the image and reduce noise of the image base on the noise cleaning pixel value).  
Therefore, it would have been to one of ordinary skill in the art before the effective filling date to incorporate the method for removing noise from a pixel of a digital image channel  of Gindele into the teaching of Sharma and Nanbu in order to improves fixed filter size algorithms by growing a region of contiguous pixels about the pixel of interest and to reduces the computation time.
Regarding claim 9, Sharma, as modified by Nanbu, disclose all the claim invention except  the representative value is any one of an average value, a median value, and a weighed and added value calculated using a weighing factor that becomes larger as a distance from an originating pixel is shorter and is less than 1 of pixel values. 
Gindele discloses the representative value is any one of an average value, a median value, and a weighed and added value calculated using a weighing factor that becomes larger as a distance from an originating pixel is shorter and is less than 1 of pixel values (Col 5, line 62-65: “The neighborhood region of cleaning pixels is input to the noise cleaning calculator 40 which uses some or all of the neighborhood region of cleaning pixels to calculate a noise cleaned pixel value. The noise cleaned pixel value replaces the original value of the pixel of interest providing a pixel value with less inherent noise” and Col 8, line 8-11: “the next sequential pixel is included in the neighborhood region of cleaning pixels and by the noise cleaning calculator to calculate a numerical average which forms the noise cleaned pixel value”, interpreted as the values from the next sequential to the original pixel, that has an average value, a median value and weighed and added value. Also, the user can manually adjust the next pixel finder 20 to perform a larger as a distance from originating pixel is shorter and is less than of pixel values of the extracted pixel group.) of the extracted second pixel group.( Sharma: Fig.1 and Col 5 – line 34-40: “The image is divided into segments, each one of which has its own set of pixels 160, and a density is determined for the assigned values corresponding with the pixels in each of the segments 170. Finally, intensities are set for the segments based on the assigned values' density 180, and the intensities of the segments create a new image.”, it show the step 160-170  determine the pixel value from the second set of pixels.)
Therefore, it would have been to one of ordinary skill in the art before the effective filling date to incorporate the method for removing noise from a pixel of a digital image channel  of Gindele into the teaching of Sharma and Nanbu in order to improves fixed filter size algorithms by growing a region of contiguous pixels about the pixel of interest and to reduces the computation time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huo et al (U.S. 8,520,916 B2), “Enhancement Of Region Of Interest Of Radiological Image”, teaches about methods and systems for improved visibility of tubing and soft structures within a radiographic image and provides computer-guided enhancement of an identified region of interest for display in order to help enable a clinician to make a more accurate assessment of the radiological image. 
	Kobayashi et al (U.S 20070145317 A9), “Image Processing Apparatus For Reducing Noise From Image”  teaches about apparatus for reducing noise from an original image consisting of digital image data. The apparatus comprises an information calculator, a smoothed image producer, a weighting-factor calculator, and a weighting adder.
	Sasaki (U.S. 20100259650 A1), “Image Processing Device, Image Processing Method, And Computer Readable Storage Medium Storing Image Processing Program”, teaches about An image processing device and method  for improving the noise reduction effect in the filter processing along the edge direction.
Lakshminarayanan et al (U.S 5,933,540), “Filter System And Method For Efficiently Suppressing Noise And Improving Edge Definition In A Digitized Image”, teaches about a system and method for efficiently suppressing noise and sharpening edges in a digitized image so as to generate an improved image that is aesthetically pleasing and accurate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                                                                                                                                                                                            
/EDWARD F URBAN/            Supervisory Patent Examiner, Art Unit 2665